oo department of the treasury internal_revenue_service washington d c ' aug -ep fast od lh y ‘ tax exempt and government entities re dear ein this letter constitutes notice that your request of date for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending date has been granted subject_to the following conditions by date the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan_year ending date beginning date and every months thereafter through date the company will make quarterly contributions to the plan of not less than dollar_figure the company will make contributions to the plan in amounts sufficient to meet the minimum_funding requirements for the plan for the plan years ending date and date by date and date respectively you agreed to these conditions if they are not satisfied the waiver is retroactively null and void this conditional waiver has been granted in accordance with sec_412 of the code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa except for the amount determined under sec_412 of the code the amount for which this waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account to zero as of date the plan sponsor's primary business is as a liquid tank farm operator and lessor of dry cargo operations as a liquid tank farm operator the plan_sponsor leases barrel space on a throughput basis to various customers for storage of petroleum and chemical products the storage tank facilities owned by the plan_sponsor have a million barrel capacity as a lessor the plan_sponsor leases its dry cargo operations to another company the company lost a major customer who had leased due to unique circumstances occurring in the oil industry over the last few years the plan_sponsor has lost considerable income from its tank farm operations in february million barrels of oil tank storage capacity in august expectations it had not been selected by the department of energy to receive an allocation of oil for the strategic petroleum reserve furthermore volatility ir the oil markets resulted in a decrease in the demand for oil storage in and for the fiscal years ending in june over dollar_figure during this same period in each year the plan_sponsor has also experienced cashflow problems the plan_sponsor operated at a net_loss of the plan_sponsor leamed that contrary to and however the plan sponsor's financial outlook has recently improved the market conditions for the storage of heating oil have improved the plan_sponsor entered into a lease agreement for oil storage with a major customer and that lease has been renewed furthermore the prospect for additional leases has improved and the plan_sponsor has been approached by a current lessee to increase the amount of storage it leases as a result of this improved financial outlook the plan_sponsor has indicated that it will be able to begin funding the plan at the current time and has agreed to the conditions described above hence this conditional waiver of the minimum_funding_standard for the plan_year ending date has been granted the plan had an accumulated_funding_deficiency for the plan_year ending date based on information submitted with the request the excise_tax under sec_4971 has been paid_by the plan_sponsor for the tax_year associated with this plan_year your attention is called to the following sec_412 of the code describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized sec_412 of the code as amended by section c of the omnibus budget reconciliation act of provides that the amortization charge described in sec_412 must be computed by using an interest rate equal to the greater of the plan’s valuation rate or of the federal_mid-term_rate this provision is applicable to a request for a waiver made after date sec_412 of the code as amended by section a of the omnibus budget reconciliation act of requires that for plan years beginning after date each waived_funding_deficiency must be amortized by equal annual installments over a period of years this provision is applicable to an amortization base established in a plan_year beginning after date as in this case for the waiver granted for the plan_year ending date this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ending date the date of this letter should be entered on schedule b actuarial information for this reason we suggest that you furnish a copy of this letter to the individual who is responsible for the completion of the schedule b a copy of this letter is being sent to the northeast area office in brooklyn new york if you require further assistance in this matter please contact at sincerely yours vat’ igpene martin l pippins manager employee_plans actuarial group
